       Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 1 of 51




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

SELINA SOULE, a minor, by Bianca Stanescu,               Case No.: 3:20-CV-00201-RNC
her mother; CHELSEA MITCHELL, a minor, by
Christina Mitchell, her mother; ALANNA SMITH,
a minor, by Cheryl Radachowsky, her mother;              AMENDED VERIFIED COMPLAINT FOR
ASHLEY NICOLETTI, a minor, by Jennifer                   DECLARATORY AND INJUNCTIVE
Nicoletti, her mother,                                   RELIEF AND DAMAGES

                               Plaintiffs,
                                                         JURY TRIAL REQUESTED
v.
CONNECTICUT ASSOCIATION OF SCHOOLS
                                                         Dated: August __, 2020
d/b/a CONNECTICUT INTERSCHOLASTIC
ATHLETIC CONFERENCE; BLOOMFIELD
PUBLIC SCHOOLS BOARD OF EDUCATION;
CROMWELL PUBLIC SCHOOLS BOARD OF
EDUCATION; GLASTONBURY PUBLIC
SCHOOLS BOARD OF EDUCATION; CANTON
PUBLIC SCHOOLS BOARD OF EDUCATION;
DANBURY PUBLIC SCHOOLS BOARD OF
EDUCATION,

                               Defendants.


                                        INTRODUCTION

       1.      The Plaintiffs are four high school girls who compete in interscholastic girls’

track and field in Connecticut. Like large numbers of female athletes around the nation, each

Plaintiff has trained much of her life—striving to shave mere fractions of seconds off her race

times—in order to experience the personal satisfaction of victory, gain opportunities to

participate in state and regional meets, gain access to opportunities to be recruited and offered

athletic scholarships by colleges, and more.

       2.      Unfortunately for Plaintiffs and other girls in Connecticut, those dreams and

goals—those opportunities for participation, recruitment, and scholarships—are now being
        Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 2 of 51




directly and negatively impacted by a new policy that is permitting students 1 who are

biologically male to compete in girls’ athletic competitions if they claim a female gender

identity.

        3.       This discriminatory policy is now regularly resulting in boys displacing girls in

competitive track events in Connecticut—excluding specific and identifiable girls including

Plaintiffs from honors, opportunities to compete at higher levels, and public recognition critical

to college recruiting and scholarship opportunities that should go to those outstanding female

athletes.

        4.       As a result, in scholastic track competition in Connecticut, more boys than girls

are experiencing victory and gaining the advantages that follow, even though postseason

competition is nominally designed to ensure that equal numbers of boys and girls advance to

higher levels of competition. In the state of Connecticut students who are born female now have

materially fewer opportunities to stand on the victory podium, fewer opportunities to participate

in post-season elite competition, fewer opportunities for public recognition as champions, and a

much smaller chance of setting recognized records, than students who are born male.

        5.       This reality is discrimination against girls that directly violates the requirements

of Title IX: “Treating girls differently regarding a matter so fundamental to the experience of

sports—the chance to be champions—is inconsistent with Title IX’s mandate of equal




1
 Because Title IX focuses on equal opportunities between the sexes, because this Complaint is precisely concerned
with effects of biological differences between males and females, because the terms “boys” and “men” are
commonly understood to refer to males, and to avoid otherwise inevitable confusion, we refer generally in this
complaint to athletes who are biologically male as “boys” or “men,” and to athletes who are biologically female as
“girls” or “women.”



                                                        2
        Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 3 of 51




opportunity for both sexes.” McCormick ex rel. McCormick v. Sch. Dist. of Mamaroneck, 370

F.3d 275, 295 (2d Cir. 2004).


                               I.      JURISDICTION AND VENUE

        6.       This action pursuant to Title IX, 20 U.S.C. § 1681, et seq. and its interpreting

regulations, raises federal questions and seeks redress for deprivation of rights protected by

federal law.

        7.       This Court has original jurisdiction over the claims asserted in this Complaint

under 28 U.S.C. § 1331, which provides jurisdiction for claims raising questions of federal law,

and 28 U.S.C. § 1343(a), which provides jurisdiction for claims seeking vindication of civil

rights protected by federal law.

        8.       This Court has authority to award the requested declaratory relief under 28 U.S.C.

§ 2201. This Court has authority to award the other relief requested under 28 U.S.C. § 2202.

        9.       Venue is proper in this Court under 28 U.S.C. § 1391(b) because a substantial part

of the events or omissions giving rise to the claims occurred in this District and all Plaintiffs and

Defendants reside or have their principal place of business in Connecticut.


                                          II.     PARTIES

   A.         Plaintiffs

        10.      Plaintiff Selina Soule is a twelfth-grade female student and varsity track and field

athlete at Glastonbury High School. Because Selina Soule is a minor, she brings this action by

her mother, Bianca Stanescu.

        11.      Plaintiff Chelsea Mitchell is a twelfth-grade female student and varsity track and

field athlete at Canton High School. Because Chelsea Mitchell is a minor, she brings this action

by her mother, Christina Mitchell.


                                                   3
        Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 4 of 51




        12.      Plaintiff Alanna Smith is a tenth-grade female student and varsity track and field

athlete at Danbury High School. Because Alanna Smith is a minor, she brings this action by her

mother, Cheryl Radachowsky.

        13.      Plaintiff Ashley Nicoletti is a tenth-grade female student and varsity track and

field athlete at Immaculate High School in Danbury, Connecticut. Because Ashley Nicoletti is a

minor, she brings this action by her mother, Jennifer Nicoletti.

        14.      Selina Soule, Bianca Stanescu, Chelsea Mitchell, Christina Mitchell, Alanna

Smith, Cheryl Radachowsky, Ashley Nicoletti, and Jennifer Nicoletti all reside within the

District of Connecticut.

   B.         Defendants

        15.      Defendant Bloomfield Public Schools Board of Education is located in

Bloomfield, Connecticut, and has entered and continues to enter T.M. —a student born male and

possessed of a male body— in Connecticut Interscholastic Athletic Conference (CIAC) girls’

athletic competitions.

        16.      Defendant Cromwell Public Schools Board of Education is located in Cromwell,

Connecticut, and has entered and continues to enter Andraya Yearwood—a student born male

and possessed of a male body—in CIAC girls’ athletic competitions.

        17.      Defendant Glastonbury Public Schools Board of Education is located in

Glastonbury, Connecticut, and provides opportunities for interscholastic competition for its

students only through events sanctioned by and subject to the discriminatory policies of CIAC.

        18.      Defendant Canton Public Schools Board of Education is located in Canton,

Connecticut, and provides opportunities for interscholastic competition for its students only

through events sanctioned by and subject to the discriminatory policies of CIAC.



                                                  4
       Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 5 of 51




       19.     Defendant Danbury Public Schools Board of Education is located in Danbury,

Connecticut, and provides opportunities for interscholastic competition for its students only

through events sanctioned by and subject to the discriminatory policies of CIAC.

       20.     On information and belief, each of Bloomfield Public Schools, Cromwell Public

Schools, Glastonbury Public Schools, Canton Public Schools, and Danbury Public Schools

(collectively, “the Defendant Schools”), receives federal financial assistance.

       21.     All programs at the Defendant Schools are therefore subject to the requirements

of Title IX.

       22.     Defendant Connecticut Association of Schools, Inc., which operates and is

referred to herein under the name of the Connecticut Interscholastic Athletic Conference (CIAC)

is a Connecticut not-for-profit corporation with its headquarters in Cheshire, Connecticut. CIAC

is the “sole governing body for inter-scholastic athletic activities in Connecticut,” and “directs

and controls” all high school athletics for boys and girls in Connecticut.

       23.     CIAC is funded by dues from member schools that are subject to the obligations

of Title IX. According to CIAC, “[v]irtually all public and parochial high schools in Connecticut

are dues-paying members.”

       24.     All Defendant Schools are dues-paying members of the CIAC.

       25.     On information and belief, all public schools in Connecticut receive federal funds

covered by Title IX, and thus are subject to the requirements of Title IX.

       26.     CIAC is subject to the obligations of Title IX because it indirectly receives federal

funding from its public member-schools, see 34 C.F.R. § 106.2(i).

       27.     CIAC is also controlled by member schools that are subject to the obligations of

Title IX. The CIAC Board of Control is elected by the member schools, and a majority of the



                                                  5
       Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 6 of 51




CIAC Board of Control are principals or other senior administrators of member schools. CIAC

policies are established by the principals of the member schools, through the CIAC Legislative

Body which is made up of the principals of all member schools.

        28.     On information and belief, the majority of CIAC member schools receive federal

funds and are subject to the obligations of Title IX.

        29.     CIAC is separately subject to the obligations of Title IX because, on information

and belief, it receives and accepts federal grant monies. For example, in 2018 CIAC received a

grant of more than $350,000 from Special Olympics Connecticut, Inc., which on information and

belief was funded in whole or in substantial part by a grant from the United States Department of

Education to Special Olympics, Inc., the national parent organization of Special Olympics

Connecticut, Inc. for the purpose of funding state-level organizations such as CIAC. On

information and belief CIAC continues to receive and accept federal grant monies up to the

present.

        30.     CIAC controls and governs competition in 27 sports across three seasons each

year, including Winter Indoor Track and Spring Outdoor Track. CIAC designates some sports

only for boys (e.g. football and baseball), different sports only for girls (e.g. softball), and other

sports for both boys and girls (e.g. swimming and track).

        31.     For the latter sports, though, CIAC and its member schools have historically

separated teams and competitions at the high school level by sex, or at least prohibited boys from

competing in the girls’ events.

        32.     Each Defendant School actively works with and assists CIAC to schedule and

organize interscholastic athletic competitions, including track and field meets, that are conducted

subject to CIAC rules including the CIAC policy at issue in this litigation. Each defendant board



                                                   6
        Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 7 of 51




of education causes the schools and athletic programs under its authority to abide by the rules,

regulations, and qualifications of CIAC concerning eligibility, competition rules, and tournament

policies and procedures.


                                III.   FACTUAL BACKGROUND

   A.         The Goals and Requirements of Title IX, and Its Impact on Women’s Athletics.

        33.      In 1972, Congress enacted Title IX, 20 U.S.C. § 1681, which forbids education

programs or activities receiving federal financial assistance from discriminating against persons

based on their sex. It provides:

“No person in the United States shall, on the basis of sex, be excluded from participation
in, be denied the benefits of, or be subjected to discrimination under any education
program or activity receiving Federal financial assistance . . . .” 20 U.S.C. § 1681(a).

        34.      Title IX was designed to eliminate significant “discrimination against women in

education.” Neal v. Bd. of Trs. of Cal. State Univs., 198 F.3d 763, 766 (9th Cir. 1999).

        35.      According to one of its primary sponsors, Senator Birch Bayh, Title IX promised

women “an equal chance to attend the schools of their choice, to develop the skills they want,

and to apply those skills with the knowledge that they will have a fair chance to secure the jobs

of their choice with equal pay for work.” 118 Cong. Rec. 5808 (1972).

        36.      Before the enactment of Title IX in 1972, schools often emphasized boys’ athletic

programs “to the exclusion of girls’ athletic programs,” Williams v. School District of Bethlehem,

998 F.2d 168, 175 (3rd Cir. 1993), and vastly fewer girls participated in competitive

interscholastic athletics than did boys.

        37.      Many have argued that the competitive drive and spirit taught by athletics is one

important educational lesson that carries over and contributes to lifetime success in the




                                                  7
       Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 8 of 51




workplace. Certainly, implementing regulations make clear that Title IX applies in full force to

athletic programs sponsored by recipients of federal financial assistance:

“No person shall, on the basis of sex, be excluded from participation in, be denied the
benefits of, be treated differently from another person or otherwise be discriminated
against in any interscholastic, intercollegiate, club or intramural athletics offered by a
recipient, and no recipient shall provide any such athletics separately on such basis.” 34
C.F.R. § 106.41(a).

       38.     In the statute, Congress expressly delegated authority to the United States

Department of Health, Education and Welfare (HEW) to promulgate regulations interpreting

Title IX. 20 U.S.C. §1682. In 1975, HEW promulgated regulations that are codified at 34 C.F.R.

Part 106 (collectively, the “Regulations”). Further, in 1979, the Department of Education Office

for Civil Rights (OCR) issued a policy interpretation of Title IX and the Regulations to provide

recipients with more specific guidance about the statute’s application to intercollegiate athletics.

This policy interpretation is found at 44 Federal Register 71,413 (1979) (the “Policy

Interpretation”). Courts have recognized that the Policy Interpretation is also applicable to high

school athletic programs. The Policy Interpretation was further clarified by OCR through

issuance of OCR’s 1996 Clarification of Intercollegiate Athletics Policy Guidance: The Three-

Part Test (the “OCR Clarification”).

       39.     Title IX and its implementing regulations and guidance require that, if an entity

subject to Title IX provides athletic programs or opportunities separated by sex, then it must do

so in a manner that “provide[s] equal athletic opportunity for members of both sexes.” 34 C.F.R.

§ 106.41(c).

       40.     As one aspect of equal athletic opportunity, implementing regulations and

guidance state that provided athletic opportunities must “effectively accommodate the interests

and abilities” of girls, as well as of boys. 34 C.F.R. § 106.41(c). Here, the “governing principle”



                                                  8
        Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 9 of 51




is that “the athletic interests and abilities of male and female students must be equally effectively

accommodated.” Policy Interpretation, 44 Fed. Reg. at 71,414. More specifically, the

institution must accommodate the physical abilities of girls and women “to the extent necessary

to provide equal opportunity in . . . levels of competition,” and competitive opportunities “which

equally reflect their abilities.” Policy Interpretation, 44 Fed. Reg. at 71,417-418.

        41.      As another aspect of equal athletic opportunity, implementing regulations and

guidance state that male and female athletes “should receive equivalent treatment, benefits and

opportunities.” Policy Interpretation, 44 Fed. Reg. at 71,415. The “equal treatment” to which

girls and women are entitled includes equal “opportunities to engage in . . . post-season

competition,” id. at 71,416, equal opportunities for public recognition, 34 C.F.R. § 106.41(c),

and the right to be free of any policies which are “discriminatory in . . . effect” or that have the

effect of denying “equality of athletic opportunity.” 44 Fed. Reg. at 71,417.

        42.      Title IX has been strikingly successful towards its intended goals. “For example,

between 1972 and 2011, girls’ participation in high school athletics increased from

approximately 250,000 to 3.25 million students.” U.S. Dept. of Educ., OCR, Protecting Civil

Rights, Advancing Equity 33 (2015), https://bit.ly/2VF516Q. In college, women’s numbers have

grown almost as steeply, from 30,000 to more than 288,000 in 2017-18. 2 Following the United

States’ famed 1999 Women’s World Cup win, the Ninth Circuit wrote that:

“The victory sparked a national celebration and a realization by many that women’s
sports could be just as exciting, competitive, and lucrative as men’s sports. And the
victorious athletes understood as well as anyone the connection between a 27–year–old
statute [Title IX] and tangible progress in women’s athletics.” Neal, 198 F.3d at 773.




2
 Doriane Lambelet Coleman et al., Re-Affirming the Value of the Sports Exception to Title IX’s General Non-
Discrimination Rule, Duke Journal of Gender Law Policy (forthcoming February 2020), available at SSRN:
https://ssrn.com/abstract=3523305, citing https://ope.ed.gov/athletics/#/.

                                                        9
           Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 10 of 51




      B.         Equal Opportunities in Athletics and the Physiological Differences Between the
                 Sexes.

           43.      What Title IX does not require—or even permit—is that recipients blind

themselves to students’ sex when developing their athletic programs. Sponsors of the statute

made that much clear during the debates in Congress, 3 and implementing regulations expressly

permit schools to sponsor sex-specific teams “where selection for such teams is based on

competitive skill or the activity involved is a contact sport.” 34 C.F.R. 106.41(b).

           44.      In fact, ignoring the physical differences between the sexes would in many sports

make it impossible to “accommodate the . . . abilities” of girls and women, and to provide

athletic opportunities of equal quality to girls and women. In 1975, Dr. Bernice Sandler—who is

frequently recognized as “the Godmother of Title IX”— told the House Subcommittee on

Postsecondary Education, while testifying in support of regulations implementing Title IX, that

to operate an entirely coed athletic program, ignoring differences in male and female physiology,

would for many sports “effectively eliminate opportunities for women to participate in organized

competitive athletics. For these reasons, such an arrangement would not appear to be in line with

the principle of equal opportunity.” Statement of Dr. Bernice Sandler, Director, Project on the

Status & Education of Women, Ass’n of American Colleges, June 25, 1975, Hearings on Sex

Discrimination Regulations at 343.

           45.      Dr. Sandler was correct. Permitting males to compete in girls’ or women’s athletic

events doesn’t merely add a new level of challenge for determined girls and women. Victory

over comparably talented and trained male athletes is impossible for girls and women in the vast




3
    S. Ware, Title IX: A Brief History with Documents, at 13 (2007).

                                                          10
      Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 11 of 51




majority of athletic competitions, because of inherent and biologically dictated differences

between the sexes.

       46.     While boys and girls have comparable athletic capabilities before boys hit

puberty, male puberty quickly increases the levels of circulating testosterone in healthy teen and

adult males to levels ten to twenty times higher than the levels that occur in healthy adult

females, and this natural flood of testosterone drives a wide range of physiological changes that

give males a powerful physiological athletic advantage over females.

       47.     The athletic performance-enhancing effects of testosterone are well known, and

the anabolic steroids too often used by athletes to gain an unfair and prohibited advantage are

often synthetic modifications of testosterone. Basically, from puberty on, boys and men have a

large, natural, and equally unfair “doping” advantage over girls and women.

       48.     Physiological athletic advantages enjoyed over girls and women by similarly fit

males after puberty include:

               a.      Larger lungs and denser alveoli in the lungs, enabling faster oxygen
                       uptake;

               b.      Larger hearts and per-stroke pumping volume, and more hemoglobin per
                       unit of blood, all enabling higher short-term and sustained levels of
                       oxygen transport to the muscles;

               c.      An increased number of muscle fibers and increased muscle mass (for
                       example, men have 75%-100% greater cross-sectional area of upper arm
                       muscle than do comparably fit women, while women have 60-70% less
                       trunk and lower body strength than comparably fit men);

               d.      Higher myoglobin concentration within muscle fibers, enabling faster
                       transfer and “cellular respiration” of oxygen within the muscle to unleash
                       power;

               e.      Larger bones, enabling the attachment of greater volumes of muscle fiber;

               f.      Longer bones, enabling greater mechanical leverage thus enabling males
                       to unleash more power, e.g., in vertical jumps;


                                                 11
      Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 12 of 51




               g.      Increased mineral density in bones resulting in stronger bones, providing
                       superior protection against both stress fractures and fractures from
                       collisions;

               h.      And, of course, U.S. adult males are on average 5 inches taller than U.S.
                       adult women.

       49.     Meanwhile, female puberty brings distinctive changes to girls and women that

identifiably impede athletic performance, including increased body fat levels which—while

healthy and essential to female fertility—creates increased weight without providing strength, as

well as wider hips and different hip joint orientation that result in decreased hip rotation and

running efficiency.

       50.     These are inescapable biological facts of the human species, not stereotypes,

“social constructs,” or relics of past discrimination.

       51.     As a result of these many inherent physiological differences between men and

women after puberty, male athletes consistently achieve records 10-20% superior to comparably

fit and trained women across almost all athletic events, with even wider consistent disparities in

long-term endurance events and contests of sheer strength such as weight-lifting.

       52.     The basic physiological differences between males and females after puberty have

long been recognized and respected by the different standards set for boys and girls in a number

of athletic events. For example:

               a.      The net height used for women’s volleyball is more than 7 inches lower
                       than that used for men’s volleyball.

               b.      The standard weight used in high school shot put is 4 kilograms for girls,
                       and 5.44 kilograms (36% heavier) for boys.

               c.      The hurdle height used for the high school girls’ 100-meter hurdle event is
                       33 inches, whereas the standard height used for boys’ high school 110-
                       meter hurdle is 39 inches.

               d.      The standard women’s basketball has a circumference of 28 1/2 to 29
                       inches and a weight of 20 oz, while a standard basketball used in a men’s

                                                  12
      Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 13 of 51




                      game has a circumference between 29 1/2 to 30 inches and a weight of 22
                      oz.

       53.     In track and field events that do not use equipment, the physiological differences

between males and females after puberty are stark in the record books. No one doubts that top

male and female high school athletes are equally committed to excelling in their sport, and train

equally hard. Yet boys and men consistently run faster and jump higher and farther than girls and

women.

       54.     For example, in 2017, thousands of men and boys achieved times in the 400m

faster than the best lifetime performances of three women Olympic champions in that event.

Each year, thousands of men—and dozens or hundreds of high school boys under the age of

18—achieve times (or heights or distances) in track events better than the world’s single best

elite woman competitor that year.

       55.     As Duke Law professor and All-American track athlete Doriane Lambelet

Coleman, tennis champion Martina Navratilova, and Olympic track gold medalist Sanya

Richards-Ross recently wrote:

The evidence is unequivocal that starting in puberty, in every sport except sailing,
shooting and riding, there will always be significant numbers of boys and men who
would beat the best girls and women in head-to-head competition. Claims to the contrary
are simply a denial of science.

Team USA sprinter Allyson Felix has the most World Championship medals in history,
male or female, and is tied with Usain Bolt for the most World Championship golds. Her
lifetime best in the 400 meters is 49.26 seconds. In 2018 alone, 275 high school boys ran
faster on 783 occasions. The sex differential is even more pronounced in sports and
events involving jumping. Team USA’s Vashti Cunningham has the American record for
high school girls in the high jump at 6 feet, 4½ inches. Last year just in California, 50
high school boys jumped higher. The sex differential isn’t the result of boys and men
having a male gender identity, more resources, better training or superior discipline. It’s




                                                13
          Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 14 of 51




because they have androgenized bodies. 4

          56.     As Professor Lambelet Coleman further explained in testimony before the House

Judiciary Committee on April 2, 2019, in track events even the world’s best women’s Olympic

athletes “would lose to literally thousands of boys and men, including to thousands who would

be considered second tier in the men’s category. And because it only takes three male-bodied

athletes to preclude the best females from the medal stand, and eight to exclude them from the

track, it doesn’t matter if only a handful turn out to be gender nonconforming.” 5

          57.     This stark competitive advantage is equally clear at the high school level. To

illustrate, the charts below show the best boys’ and girls’ times in the nation across five different

high school track events during the 2019 indoor and outdoor season:

Table 1: Best High School Outdoor 100m Times in 2019 6
    Boy                         Time                    Girl                             Time
    Matthew Boling              9.98s                   Briana Williams                  10.94s
    Micah Williams              10.21s                  Semira Killebrew                 11.24s
    Langston Jackson            10.23s                  Thelma Davies                    11.25s
    Joseph Fahnbulleh           10.23s                  Tamari Davis                     11.27s
    Ryan Martin                 10.26s                  Arria Minor                      11.31s
    Kenan Christon              10.26s                  Tianna Randle                    11.32s
    Lance Broome                10.27s                  Taylor Gilling                   11.32s
    Tyler Owens                 10.29s                  Kenondra Davis                   11.36s
    Ryota Hayashi               10.29s                  De’anna Nowling                  11.40s



4
  Doriane Lambelet Coleman, Martina Navratilova, et al., Pass the Equality Act, But Don’t Abandon Title IX,
Washington Post (Apr. 29, 2019), https://wapo.st/2VKlNN1.
5
  Testimony and illustrating graphic at https://docs.house.gov/meetings/JU/JU00/20190402/109200/HHRG-116-
JU00-Wstate-LambeletColemanP-20190402.pdf, last visited February 11, 2020.
6
  Results listed in this table are publicly available online at AthleticNET,
https://www.athletic.net/TrackAndField/Division/Top.aspx?DivID=97967 (boys), and at AthleticNET,
https://www.athletic.net/TrackAndField/Division/Top.aspx?DivID=97967&amp;gender=f (girls). These results
were last visited February 11, 2020.

                                                      14
          Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 15 of 51




    Marquez Beason                   10.30s                       Jacious Sears   11.41s



Table 2: Best High School Outdoor 200m Times in 2019 7
    Boy                              Time                     Girl                Time
    Matthew Boling                   20.30s                   Briana Williams     22.88s
    Kenney Lightner                  20.48s                   Thelma Davies       22.95s
    Cameron Miller                   20.52s                   Tamari Davis        22.96s
    Kenan Christon                   20.55s                   Kayla Davis         23.08s
    Kennedy Harrison                 20.60s                   Taylor Gilling      23.10s
    Joseph Fahnbulleh                20.67s                   Arria Minor         23.10s
    Lance Broome                     20.69s                   Aaliyah Pyatt       23.11s
    Devon Achane                     20.69s                   Rosaline Effiong    23.16s
    Daniel Garland                   20.73s                   Jayla Jamison       23.19s
    Langston Jackson                 20.73s                   Dynasty McClennon   23.28s



Table 3: Best High School Outdoor 400m Times in 2019 8
    Boy                              Time                     Girl                Time
    Justin Robinson                  44.84s                   Kayla Davis         51.17s
    Myles Misener Daley              45.62s                   Jan’Taijah Ford     51.57s
    Emmanuel Bynum                   46.24s                   Athing Mu           51.98s
    Jayon Woodard                    46.26s                   Britton Wilson      52.06s
    Alex Collier                     46.33s                   Ziyah Holman        52.12s
    Jonah Vigil                      46.43s                   Kimberly Harris     52.16s
    Zachary Larrier                  46.49s                   Aaliyah Butler      52.25s
    Omajuwa Etiwe                    46.51s                   Caitlyn Bobb        52.79s
    Sean Burrell                     46.52s                   Talitah Diggs       52.82s
    Edward Richardson                46.55s                   Aaliyah Butler      52.87s



7
    Id. These results were last visited February 11, 2020.
8
    Id. These results were last visited February 11, 2020.

                                                             15
          Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 16 of 51




Table 4: Best High School Indoor 60m Times in 2019 9
    Boy                        Time                   Girl                            Time
    Micah Williams             6.60s                  Tamari Davis                    7.27s
    Lance Lang                 6.62s                  Briana Williams                 7.28s
    Marcellus Moore            6.65s                  Thelma Davies                   7.30s
    Mario Heslop               6.70s                  Moforehan Abinusawa             7.32s
    Langston Jackson           6.74s                  Jacious Sears                   7.33s
    Javonte Harding            6.77s                  Semira Killebrew                7.34s
    LaCarr Trent               6.79s                  Alexa Rossum                    7.40s
    Justin Robinson            6.79s                  Aliya Wilson                    7.42s
    Bryan Santos               6.79s                  Kaila Jackson                   7.44s
    Tre Tucker                 6.80s                  Aja Davis                       7.44s



Table 5: Best High School Indoor 800m Times in 2019 10
    Boy                        Time                   Girl                            Time
    Alfred Chawonza            110.57s                Athing Mu                       123.98s
    Malcolm Going              110.85s                Roisin Willis                   125.70s
    Miller Anderson            111.54s                Michaela Rose                   126.93s
    Luis Peralta               112.21s                Victoria Vanriele               127.24s
    Jake Renfree               112.33s                Maggie Hock                     127.68s
    Liam Rivard                112.42s                Lily Flynn                      128.15s
    Conor Murphy               113.25s                Victoria Starcher               128.32s
    Miguel Parrilla            113.41s                Aleeya Hutchins                 128.52s



9
  Results listed in this table are publicly available online at AthleticNET,
https://www.athletic.net/TrackAndField/Division/Event.aspx?DivID=102510&Event=42 (boys), and at
AthleticNET, https://www.athletic.net/TrackAndField/Division/Event.aspx?DivID=102510&Event=42 (girls), last
visited February 11, 2020.
10
   Results listed in this table are publicly available online at AthleticNET,
https://www.athletic.net/TrackAndField/Division/Event.aspx?DivID=102510&Event=4 (boys), and at AthleticNET,
https://www.athletic.net/TrackAndField/Division/Event.aspx?DivID=102510&Event=22 (girls), last visited
February 11, 2020.

                                                    16
      Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 17 of 51




 Darius Kipyego              113.43s               Sarah Trainor                128.60s
 Theo Woods                  113.53s               Makayla Paige                128.97s


       58.     In 2016, Vashti Cunningham set the high school American record in the girls’

high jump at 6 feet, 4½ inches, and went on to represent the United States at the Olympics in that

same year. Yet to quote Professor Lambelet Coleman again, if the 2016 girls’ high school track

competition had been open to males, “Cunningham would not have made it to her state meet, she

would not be on the national team, and we would not know her name other than as a footnote on

her father’s Wikipedia page.” And for the vast number of girls who benefit from the experience

of competitive athletics even if they are not future champions, “if sport were not sex segregated,

most school-aged females would be eliminated from competition during the earliest rounds.”

(Coleman 2020 at 20-21.)

       59.     Plaintiffs do not know whether or if so at what time the students with male bodies

who are competing in girls’ CIAC track events began taking cross-sex hormones. Nor does this

matter. Administering testosterone-suppressing drugs to males by no means eliminates their

performance advantage. Some physiological advantages—such as bone size and hip

configuration—cannot be reversed once they have occurred. And suppressing testosterone in

men after puberty also does not completely reverse their advantages in muscle mass and strength,

bone mineral density, lung size, or heart size.

       60.     This reality is evident in the performance of male athletes who have competed as

women after taking cross-sex hormones. For example, CeCe Telfer, a male who ran as Craig

Telfer throughout high school and the first two years of college, certified compliance with the

NCAA requirement of one year on testosterone-suppressing drugs and began competing in

female track events in CeCe’s senior collegiate year, for the 2019 indoor and outdoor track and


                                                  17
        Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 18 of 51




field seasons. CeCe’s “personal best” did not go down substantially in any event following at

least a year on testosterone suppressing drugs, and in a number of events instead improved:

Table 6: Comparison of “Craig” and “CeCe” Telfer Performance Times Before and After
Hormone Suppression
 Event                              “Craig” Telfer                “Cece” Telfer
 Indoor 200 Meter Dash              24.64s (2017)                 24.45s (2019)
 Indoor 60 Meter Hurdles            8.91s (2018)                  8.33s (2019)
 Outdoor 100 Meter Dash             12.38s (2017)                 12.24s (2019)
 Outdoor 400 Meter Hurdles          1:02.00s (2017)               57.53s (2019)


        61.      Not surprisingly, while Craig Telfer ranked 212th and 433rd in the 400-meter

hurdles among men’s Division II athletes in 2016 and 2017 respectively, CeCe Telfer took the

Division II national championship in women’s 400 meter hurdles in 2019.

        62.      Minna Sveard, the fastest female runner, finished almost a full two seconds

behind Telfer, and was recognized only as coming in second.

        63.      In short, if males compete in girls’ events after puberty, equally gifted and

dedicated female athletes simply can’t win.

   C.         Increasing Numbers of Girls Are Losing Athletic Victories and Opportunities to
              Transgender Competitors Today.

        64.      In the past, it has been argued that the unfair impact of males competing in girls’

and women’s categories would be trivial, because few males will wish to do so. But over just the

last few years, the problem of boys and men taking opportunities from girls and women has

grown very rapidly.

        65.      As increasing numbers of males are in fact competing in girls' and women’s

events each year, girls are in fact losing, and males are seizing one “girls’” or “women’s”

championship and record after another.



                                                  18
      Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 19 of 51




       66.     Meanwhile, multiple sources report that the percentage of children identifying as

transgender has multiplied rapidly within just the last few years.

       67.     As a larger wave of males claiming transgender identity as girls and women hits

high school and college, the number of girls losing out on varsity spots, playing time, medals,

advancement to regional meets, championship titles and records, and recognition on the victory

podium, will also multiply. Indeed, given that it only takes three males to sweep the titles at

local, regional, and national competitions entirely, and given the hard physiological facts

reviewed above, if increasing number of males compete in girls’ and women’s athletics, those

born female—girls—will simply vanish from the victory podium and national rankings.

       68.     This wave of lost opportunities and lost equality for girls is all the more inevitable

when males are not merely permitted to take girls’ slots and girls' titles, but are praised by

schools and media as “courageous” and hailed as “female athlete of the year” when they do so.

       69.     Perhaps worse, if the law permits males to compete as girls in high school, then

there is no principled basis on which colleges can refrain from recruiting these “top performing

girls” (in reality genetically and physiologically male) for their “women’s teams” and offering

them the “women’s” athletic scholarships.

       70.     In sum, because schools are permitting students possessing male physiology to

compete against girls and women, girls and women are losing competitive opportunities, the

experience of fair competition, and the opportunities for victory and the satisfaction, public

recognition, and scholarship opportunities that can come from victory. More, girls and young

women are losing their dreams. To American girls the message is, “Give up. You can’t win.”




                                                 19
         Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 20 of 51




         IV.     THE DISCRIMINATORY CIAC POLICY AND ITS IMPACT ON GIRLS

    A.         CIAC Adopts a New Policy Allowing Boys to Compete in Girls’ Events.

         71.      CIAC rightly deems athletics an “integral” part of the state’s “total educational

program.”

         72.      CIAC declares that it seeks to offer athletic experiences that satisfy the highest

“expectations for fairness, equity, and sportsmanship for all student-athletes and coaches” in

order to maximize high school students’ “academic, social, emotional, and physical

development.”

         73.      However, at some time before 2017, CIAC adopted a policy (“the CIAC Policy”

or “the Policy”) pursuant to which CIAC and member schools began allowing boys who identify

as girls to compete in girls’ athletic events.

         74.      The CIAC Policy determines—and requires member schools to determine—

eligibility to compete in sex-specific athletic competitions solely based on “the gender

identification of that student in current school records and daily life activities in the school . . . .”

         75.      As detailed later in this Complaint, CIAC and its member schools have permitted

male students to switch, from one season to the next, from competing in boys’ events to

competing (and winning) in girls’ events.

         76.      At the time that the CIAC adopted the CIAC Policy, all Defendants were aware

that after puberty, a male who competes in girls’ events gains an “unfair advantage in

competitive athletics” (CIAC By-Laws Article IX, Section B) due to physiological changes that

occur during male puberty.




                                                   20
        Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 21 of 51




   B.         CIAC’s Policy Has Resulted in Unequal Opportunities for Girls in Track and
              Field Competitions in Connecticut.

        77.      As a result of CIAC’s policy, two students who were born genetically and

physiologically male and have male bodies, T.M. and Andraya Yearwood, were permitted to

compete in girls’ athletic competitions beginning in the 2017 track season.

        78.      Between them, T.M. and Andraya have taken 15 women’s state championship

titles (titles held in 2016 by nine different Connecticut female athletes) and have taken more than

85 opportunities to participate in higher level competitions from female track athletes in the

2017, 2018, and 2019 seasons alone. In this section, we detail this adverse impact on girls and

young women.

        79.      To understand how opportunities to participate in higher levels of athletic

competition are determined for student athletes, it is necessary to understand how CIAC has

organized interscholastic track and field competition in Connecticut. First, based on performance

throughout the season, including in both regular and invitational meets, students may qualify to

participate in state “Class” championships, with schools grouped by size (S, M, L, and LL).

Thus, for example, a student might win the “Class M Women’s Outdoor Track 100m” State

championship. Next, the top-performing students within each State Class championship qualify

to participate in the State Open championships, in which the top athletes in the state compete

against each other regardless of the size of the school that they attend. And finally, the top

performers in the State Open championships qualify to participate in the New England

Championship.

        80.      All names, times, and other information provided in this section are taken from

public sources, including Connecticut high school track records available on AthleticNET, at the




                                                  21
       Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 22 of 51




web addresses indicated. The records of male athletes competing in women’s events are

indicated with gray shading.

         81.     In 2017, Andraya’s freshman season, Andraya won CIAC’s Class M state

championship in both the women’s outdoor 100m and 200m events:

Table 7: 2017 CIAC Class M Women’s Outdoor Track 100m Results (May 30, 2017) 11
 Place     Grade      Sex      Name                           Time          High School
 1*        9          M        Andraya Yearwood               12.66s        Cromwell
 2*        11         F        Kate Hall                      12.83s        Stonington
 3*        11         F        Erika Michie                   12.93s        Woodland
 4*        10         F        Raianna Grant                  13.17s        Waterbury Career Academy
 5*        9          F        Se-raya Steward                13.18s        Kaynor Tech
 6         12         F        Jon-yea McCooty                13.30s        Northwest Catholic
 7         12         F        Libby Spitzchuh                13.35s        Valley Regional

* Qualified for the State Open.

Table 8: 2017 CIAC Class M Women’s Outdoor Track 200m Results (May 30, 2017) 12
 Place     Grade      Sex     Name                               Time       High School
 1*        9          M       Andraya Yearwood                   26.08s     Cromwell
 2*        11         F       Erika Michie                       26.38s     Woodland
 3*        11         F       Kate Hall                          26.65s     Stonington
 4*        11         F       Zora LaBonte                       26.80s     Waterford
 5*        11         F       Victoria Bower                     27.05s     Rocky Hill
 6         10         F       Raianna Grant                      27.26s     Waterbury Career Academy
 7         10         F       Sheena Wolliston                   27.30s     Northwest Catholic

* Qualified for the State Open.



11
   AthleticNET, https://www.athletic.net/TrackAndField/MeetResults.aspx?Meet=306447&show=all, last visited
February 11, 2020.
12
   Id.

                                                     22
      Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 23 of 51




       82.     But for CIAC’s policy that allows biological males to compete in girls-only

events, Kate Hall and Erika Michie would each have won first place in the Class M

championship in one of these events in 2017.

       83.     In 2016, two different girls did win these Class M state championship titles.

       84.     Because only the top five finishers in each event qualified to participate in the

Outdoor State Open championship, the decision of CIAC and Defendant Cromwell Board of

Education to permit Andraya Yearwood to compete in these girls’ events deprived Jon-yea

McCooty and Raianna Grant of the opportunities that they had rightfully earned to compete in

the State Open championship.

       85.     When one female athlete was asked about her loss, she said, “I can’t really say

what I want to say, but there’s not much I can do about it.”

       86.     It is starkly contrary to the terms, spirit, and goals of Title IX to tolerate a policy

which first deprives a girl of an opportunity to participate in elite competition which she has

rightfully earned, and then additionally intimidates her into silence about the injustice she has

suffered. Nevertheless, Plaintiffs, too, have felt both the injustice and the sense of intimidation

and silencing that this girl expressed.

       87.     Under CIAC’s Policy, Andraya advanced to the 2017 State Open Women’s

Outdoor Track competition, where—still a freshman—Andraya again deprived a girl of a

statewide title and opportunity to advance to still higher levels of competition that she had

rightfully earned. But for CIAC’s policy, Plaintiff Chelsea Mitchell—then a fourteen-year-old

freshman—would have had the nearly unprecedented opportunity to qualify as a freshman for

the New England Regional Championships:




                                                  23
       Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 24 of 51




Table 9: 2017 CIAC State Open Women’s Outdoor Track 100m Results (June 5, 2017) 13
 Place      Grade      Sex      Name                                Time        High School
 1*         12         F        Caroline O’Neil                     12.14s      Daniel Hand
 2*         12         F        Kathryn Kelly                       12.36s      Lauralton Hall
 3*         9          M        Andraya Yearwood                    12.41s      Cromwell
 4*         11         F        Tia Marie Brown                     12.44s      Windsor
 5*         12         F        Kiara Smith                         12.59s      Jonathan Law
 6*         11         F        Kate Hall                           12.62s      Stonington
 7          9          F        Chelsea Mitchell                    12.69s      Canton
 8          12         F        Tiandra Robinson                    FS          Weaver

* Qualified for the New England Championship.

          88.    In the Winter 2017, Spring 2017, and Winter 2018 seasons, T.M. competed in

boys’ indoor or outdoor track events and did not advance to any state class or open

championships in individual events. Just weeks after the conclusion of the Winter 2018 indoor

season, T.M. abruptly appeared competing in the girls’ events in the Spring 2018 outdoor track

season.

          89.    T.M.’s switch to competing in the girls’ events immediately and systematically

deprived female athletes of opportunities to advance and participate in state-level competition.

According to AthleticNET records, T.M. never lost a women’s indoor 55m or 300m final in the

2018 or 2019 track seasons. Nor has T.M. lost a women’s outdoor 100m final in which T.M.

competed.

          90.    T.M. has also displaced a girl in numerous elimination track events in which T.M.

competed. At the 2018 outdoor State Open, for example, T.M. won the women’s 100m event by




13
  AthleticNet, https://www.athletic.net/TrackAndField/meet/306453/results/f/1/100m, last visited February 11,
2020.

                                                       24
       Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 25 of 51




a wide margin, while Andraya finished second. But for CIAC’s policy, Bridget Lalonde would

have won first place statewide in that event, Chelsea Mitchell would have won second place

statewide, and Tia Marie Brown and Ayesha Nelson would have qualified to compete in the New

England Championship:

Table 10: 2018 CIAC State Open Championship Women’s Outdoor Track 100m Results
(June 4, 2018) 14
 Place      Grade      Sex      Name                                 Time       High School
 1*         10         M        T.M.                                 11.72s     Bulkeley
 2*         10         M        Andraya Yearwood                     12.29s     Cromwell
 3*         11         F        Bridget Lalonde                      12.36s     RHAM
 4*         10         F        Chelsea Mitchell                     12.39s     Canton
 5*         11         F        Maya Mocarski                        12.47s     Fairfield Ludlowe
 6*         10         F        Selina Soule                         12.67s     Glastonbury
 7          12         F        Tia Marie Brown                      12.71s     Windsor
 8          11         F        Ayesha Nelson                        12.80s     Hillhouse

* Qualified for the New England Championship.

         91.     The 2019 State Indoor Open saw similar results and a similar impact. T.M. and

Andraya finished first and second respectively in both the preliminary and final Women’s 55m

races, each time defeating the fastest girl by a wide margin:

Table 11: 2019 CIAC State Open Championship Women’s Indoor Track 55m Preliminary
Results (February 16, 2019) 15
 Place      Grade      Sex      Name                                 Time       High School
 1*         11         M        T.M.                                 7.00s      Bloomfield
 2*         11         M        Andraya Yearwood                     7.07s      Cromwell



14
   AthleticNet, https://www.athletic.net/TrackAndField/meet/334210/results/f/1/100m, last visited February 11,
2020.
15
   AthleticNet, https://www.athletic.net/TrackAndField/meet/352707/results/f/1/55m, last visited February 11, 2020.

                                                        25
           Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 26 of 51




 3*           12       F       Cori Richardson                7.24s     Windsor
 4*           11       F       Chelsea Mitchell               7.27s     Canton
 5*           12       F       Kate Shaffer                   7.27s     Conard
 6*           12       F       Ayesha Nelson                  7.29s     Hillhouse
 7*           12       F       Maya Mocarski                  7.34s     Fairfield Ludlowe
 8            11       F       Selina Soule                   7.37s     Glastonbury
 9            10       F       Kisha Francois                 7.41s     East Haven

* Qualified for the women’s 55m final.

Table 12: 2019 CIAC State Open Championship Women’s Indoor Track 55m Final
Results (February 16, 2019) 16
 Place        Grade    Sex     Name                           Time      High School
 1*           11       M       T.M.                           6.95s     Bloomfield
 2*           11       M       Andraya Yearwood               7.01s     Cromwell
 3*           11       F       Chelsea Mitchell               7.23s     Canton
 4*           12       F       Kate Shaffer                   7.24s     Conard
 5*           12       F       Ayesha Nelson                  7.26s     Hillhouse
 6*           12       F       Maya Mocarski                  7.33s     Fairfield Ludlowe
 7            12       F       Cori Richardson                7.39s     Windsor

* Qualified for the New England Championship.

           92.     But for CIAC’s policy, Plaintiff Selina Soule as well as Kisha Francois would

have advanced to the next level of competition in the indoor state championship 55m preliminary

race and competed for a spot at the New England Championship. (Table 11)

           93.     But for CIAC’s policy, Plaintiff Chelsea Mitchell would have placed first in the

55m at the indoor state championship, been named State Open Champion, received a gold medal

instead of a bronze medal, and received public recognition of her achievements. (Table 12)




16
     Id.

                                                   26
       Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 27 of 51




        94.      But for CIAC’s policy, Kate Shaffer would have won second place in the 55m at

the indoor state championship; and seventh-place senior Cori Richardson would have qualified

for the New England Championship. (Table 12)

        95.      But for CIAC’s policy, Chelsea Mitchell would have made her school’s history as

the first female athlete from Canton High School indoor ever to be named State Open Champion,

and the first ever Canton High School track athlete to be named a State Open Champion.

        96.      State Open Champions are recognized as All State Athletes, an award listed on

college applications, scholarship applications, and college recruiting profiles. State Open

Champions are also invited to the All-State Banquet and have their achievements celebrated with

a banner in their high school gym.

        97.      But instead of receiving the accolades and publicity she earned, Chelsea Mitchell

was repeatedly referred to in the press as the “third-place competitor.” 17

        98.      Following T.M.’s sweep of the CIAC’s Indoor Class S, State Open, and New

England titles in the 55m dash and 300m, this student—genetically male and enjoying the

athletic advantages bestowed by male physiology—was named “All-Courant girls indoor track

and field athlete of the year” by the Hartford Courant newspaper. 18

        99.      In the Spring 2019 track season, T.M. and Andraya Yearwood continued to

displace girls including Plaintiffs from victory positions and opportunities to advance to elite

levels of competition.




17
   See, e.g., https://www.washingtontimes.com/news/2019/feb/24/terry-miller-andraya-yearwood-transgender-
sprinter/, last visited February 11, 2020.
18
   https://www.courant.com/sports/high-schools/hc-sp-terry-miller-all-courant-20190410-36bj/, last visited February
11, 2020.

                                                        27
          Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 28 of 51




           100.     For example, in the Class S Women’s Outdoor Track 100m qualifying race, T.M.

and Yearwood took second and third place, excluding two girls from the opportunity to advance

to the next level of competition. But for CIAC’s policy, Plaintiff Ashley Nicoletti as well as

Annabelle Shanks would have advanced to the next level of competition in the outdoor Class S

state championship 100m preliminary race and competed for a spot at the State Open

Championship:

Table 13: 2019 CIAC Class S Women’s Outdoor Track 100m Preliminary Results (May
30, 2019) 19
 Place         Grade      Sex     Name                                 Time       High School
 1*            11         F       Chelsea Mitchell                     12.14s     Canton
 2*            11         M       T.M.                                 12.18s     Bloomfield
 3*            11         M       Andraya Yearwood                     12.50s     Cromwell
 4*            10         F       Alisia Munoz                         12.73s     Kolbe-Cathedral
 5*            11         F       Brianna Westberry                    13.05s     Capital Prep
 6*            12         F       Olivia D'Haiti                       13.08s     Kolbe-Cathedral
 7*            9          F       D'Jior Delissir                      13.16s     Bloomfield
 8*            12         F       Sheena Wolliston                     13.22s     Northwest Catholic
 9             9          F       Ashley Nicoletti                     13.27s     Immaculate
 10            10         F       Annabelle Shanks                     13.30s     Litchfield

* Qualified for the women’s 100m final.

           101.     In that outdoor Class S state championship, T.M. and Andraya Yearwood placed

first and third respectively in the Women’s 100m race. But for CIAC’s policy, Plaintiff Chelsea

Mitchell would have placed first in the 100m at the Class S outdoor state championship, been




19
     AthleticNet, https://www.athletic.net/TrackAndField/meet/365961/results/f/1/100mm, last visited April 9, 2020.

                                                          28
       Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 29 of 51




named State Champion, received a gold medal instead of a silver medal, and received public

recognition of her achievements:

Table 14: 2019 CIAC Class S Women’s Outdoor Track 100m Final Results (May 30,
2019) 20
 Place     Grade      Sex     Name                               Time       High School
 1*        11         M       T.M.                               11.93s     Bloomfield
 2*        11         F       Chelsea Mitchell                   12.02s     Canton
 3*        11         M       Andraya Yearwood                   12.28s     Cromwell
 4*        11         F       Brianna Westberry                  12.82s     Capital Prep
 5*        10         F       Alisia Munoz                       12.86s     Kolbe-Cathedral
 6         12         F       Sheena Wolliston                   13.13s     Northwest Catholic
 7         12         F       Olivia D'Haiti                     13.14s     Kolbe-Cathedral
 8         9          F       D'Jior Delissir                    13.31s     Bloomfield

* Qualified for the State Open.

         102.   Similarly, T.M. easily won the Women’s 200m race at the 2019 State Outdoor

Open. But for CIAC’s policy, Cori Richardson would have won the state championship in this

event, Plaintiff Alanna Smith—as a freshman—would have finished runner-up, and Olivia

D’Haiti would have advanced to the New England Championship:

Table 15: 2019 CIAC State Open Championship Women’s Outdoor Track 200m Final
Results (June 3, 2019) 21
 Place     Grade      Sex     Name                               Time       High School
 1*        11         M       T.M.                               24.33s     Bloomfield
 2*        12         F       Cori Richardson                    24.75s     Windsor
 3*        9          F       Alanna Smith                       25.01s     Danbury
 4*        11         F       Chelsea Mitchell                   25.24s     Canton



20
  Id.
21
  AthleticNet, https://www.athletic.net/TrackAndField/MeetResults.aspx?Meet=364088&show=all, last visited
February 11, 2020.

                                                     29
      Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 30 of 51




 5*        12        F      Nichele Smith                    25.38s    East Hartford
 6*        12        F      Bridget Lalonde                  25.55s    RHAM
 7         12        F      Olivia D’Haiti                   25.63s    Kolbe-Cathedral

* Qualified for the New England Championship.

       103.     Considering the nine important state-level competitive events summarized in the

tables above (including seven finals and two preliminary races) together with the parallel boys’

competitions in these same events at these same meets, the result of the CIAC Policy was that

girls received only one first place recognition out of 14 state championship events (Caroline

O’Neil in the 200m State Open Women’s race on June 5, 2017), while students born with male

bodies captured 13 championships.

       104.     Students born male, and gifted with male bodies, captured 22 out of 28 first and

second place awards in those seven state-level championship events.

       105.     And from these competitions, students born male were awarded 68 opportunities

to participate in a higher-level state competition, while girls were awarded only 40 such

opportunities—little more than half as many as went to boys.

       106.     In short, in these events girls received radically fewer opportunities to participate

in elite post-season competition than did those born male.

       107.     Nor are these isolated examples. The operation of the CIAC Policy has now

deprived many female athletes in Connecticut of opportunities to achieve public recognition, a

sense of reward for hard work, opportunities to participate in higher level competition, and the

visibility necessary to attract the attention of college recruiters and resulting scholarships. The

impact summary below identifies over 50 separate times in competitions since 2017 that specific,

identifiable girls have been denied the recognition of being named state-level first-place

champions, and/or have been denied the opportunity to advance to and participate in higher-level


                                                  30
      Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 31 of 51




competition, in CIAC-sponsored events as a result of the unfair participation of T.M. and

Andraya Yearwood in girls’ track competitions pursuant to the CIAC Policy.

       108.     In sum, the real-world result of the CIAC Policy is that in Connecticut

interscholastic track competitions, while highly competitive girls are experiencing the no doubt

character-building “agony of defeat,” they are systematically being deprived of a fair and equal

opportunity to experience the “thrill of victory.” A transgender athlete advocate recently wrote in

an op-ed that this should be accepted because part of competitive sports is “learning to lose.” A

policy such as the CIAC Policy that ensures that girls get extra lessons in losing, however,

cannot be reconciled with Title IX.

Table 16: CIAC’s Policy Impact Summary
 2019 Outdoor Track Season
        Athlete               School           Meet       Event      Denied State           Denied
                                                                    Championship          Participation
 Chelsea Mitchell        Canton             Class S      100m             X
 Ashley Nicoletti        Immaculate         Class S      100m                                  X
 Annabelle Shanks        Litchfield         Class S      100m                                  X
 Olivia D’Haiti          Kolbe-             Class S      100m                                  X
                         Cathedral

 Sheena Wolliston        Northwest          Class S      100m                                  X
                         Catholic

 Chelsea Mitchell        Canton             Class S      200m              X
 Brianna Westberry       Capital Prep       Class S      200m                                  X

 Shelby Dejana           Wilton             Open         100m                                  X
 Alisia Munoz            Kolbe-             Open         100m                                  X
                         Cathedral
 Carly Swierbut          Newtown            Open         100m                                  X
 Cori Richardson         Windsor            Open         200m              X
 Olivia D’Haiti          Kolbe-             Open         200m                                  X
                         Cathedral

                                                31
     Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 32 of 51




2019 Indoor Track Season
Chelsea Mitchell     Canton         Class S   55m        X
Sheena Wolliston     Northwest      Class S   55m                         X
                     Catholic
Audrey Strmiska      Griswold       Class S   55m                         X
Jillian Mars         Bloomfield     Class S   300m       X
Chelsea Mitchell     Canton         Open      55m        X
Cori Richardson      Windsor        Open      55m                         X
Selina Soule         Glastonbury    Open      55m                         X
Jillian Mars         Bloomfield     Open      300m       X
Shante Brown         Bloomfield     Open      300m                        X


2018 Outdoor Track Season
Nikki Xiarhos        Berlin         Class M   100m       X
Kate Hall            Stonington     Class M   100m                        X
Magnalen Camara      Amisted        Class M   100m                        X

Noelle Konior        Berlin         Class M   100m                        X
Nikki Xiarhos        Berlin         Class M   200m       X
Kate Hall            Stonington     Class M   200m                        X
Nyia White           Hillhouse      Class M   200m                        X
Addie Hester         Northwestern   Class M   400m                        X
Jada Boyd            Hillhouse      Class M   400m       X
Bridget Lalonde      RHAM           Open      100m       X
Tia Marie Brown      Windsor        Open      100m                        X
Ayesha Nelson        Hillhouse      Open      100m                        X
KC Grady             Darien         Open      100m                        X
Nikki Xiarhos        Berlin         Open      100m                        X
Bridget Lalonde      RHAM           Open      200m       X
Jillian Mars         Bloomfield     Open      200m                        X


                                       32
      Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 33 of 51




 Dominique               Immaculate          Open          400m                                    X
 Valentine



 2018 Indoor Track Season
 Patricia Jurkowski      Seymour             Class S       55m               X

 Ahyvon Evans            Grasso Tech         Class S       55m                                     X
 Chelsea Mitchell        Canton              Class S       300m                                    X
 Haley Bothwell          Sacred Heart        Class M       55m                                     X
 Patricia Jurkowski      Seymour             Open          55m                                     X

 Bridget Lalonde         RHAM                Open          55m                                     X
 Camille McHenry         Windsor             Open          300m                                    X


 2017 Outdoor Track Season
 Kate Hall               Stonington          Class M       100m              X
 Jon’yea McCooty         Northwest           Class M       100m                                    X
                         Catholic

 Carly Gable             Northwestern        Class M       100m                                    X
 Erika Michie            Woodland            Class M       200m              X
 Raianna Grant           WCA                 Class M       200m                                    X
 Erica Marriott          North Haven         Open          100m                                    X



       109.     These charts are examples, and do not include over 40 more missed

championships, recognitions, and participation opportunities for girls in Connecticut who did not

advance to or receive runner-up recognition in statewide competitions including major

invitational meets, as well as girls who did not win or receive runner-up recognition in

conference championships.

       110.     The harm inflicted on girls by the CIAC policy, however, goes far beyond

specific lost victories and lost opportunities to participate in elite meets, and far beyond the

                                                  33
      Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 34 of 51




specific girls who have been deprived of that recognition and those opportunities. Instead, the

harm extends at least to all girls who participate in track and field events under the CIAC Policy,

and indeed to girls—including young girls—who may now or someday aspire to become track

and field athletes.

        111.    The cumulative effect of the CIAC Policy is that all girls in Connecticut do not

receive equal athletic opportunities. Whether or not a girl is the one who loses out to a biological

male in a particular race, the quality of competitive opportunities provided to all girls does not

equally reflect the quality of competitive opportunities provided to boys, because—in contrast to

boys—girls are forced to face a level of competition that does not equally reflect and

accommodate girls’ different physiological characteristics and abilities.

        112.    Compared to boys, girls competing subject to the CIAC policy lose not only

victories and post-season slots, they lose even an equal hope of victory, success and recognition.

They do not have an equal chance to be champions; they cannot equally dream that if they train

hard, they have at least the potential to stand on the victory podium.

        113.    Instead, when an athlete who is genetically and physiologically male is competing

in the girls’ division, Plaintiffs and other girls are forced to step to the starting line thinking, “I

can’t win.” “I’m just a girl.”

        114.    The Plaintiffs’ personal and attainable goals of victory are being taken from them

season after season, and meet after meet.

        115.    Plaintiff Alanna Smith knows before she gets to the track that she has little hope

of winning the top spot against a biological male—she and her fellow female competitors are

simply competing for second or third place.




                                                   34
          Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 35 of 51




          116.   The Plaintiffs are demoralized, knowing that their efforts to shave mere fractions

of a second off of their race times in the hopes of experiencing the thrill of victory could all be

for naught, and lost to mid-level male athletes.

          117.   For Plaintiff Chelsea Mitchell and many other female athletes, they also feel

stress, anxiety, intimidation, and emotional and psychological distress from being forced to

compete against males with inherent physiological advantages in the girls’ category. While

important races always involve some element of stress, Chelsea has felt physically sick before

races in which she knew she would have to race against a biological male, while Plaintiff Selina

Soule suffered depression after being excluded from participation in State finals because top

places in the girls’ rankings were occupied by biological males.

          118.   And they are told to shut up about it. As another female Connecticut track athlete

who was too afraid to let her name be used told a reporter:

                   “There’s really nothing else you can do except get super
                   frustrated and roll your eyes, because it’s really hard to even
                   come out and talk in public, just because . . . just immediately
                   you’ll be shut down.” 22

          119.   Chelsea Mitchell was instructed by officials of Canton High School to respond

“no comment” if asked about running against male athletes.

     C.      The CIAC Policy Creates Additional and Unequal Risks of Injury for Girls.

          120.   The CIAC Policy also applies in full, and with no additional limitations or

safeguards, to sports that include bodily contact between players, or contact between players and

balls or other equipment, such as soccer, basketball, and lacrosse.




22
  Quoted in Kelsey Bolar, 8th Place: A High School Girl’s Life After Transgender Students Join Her Sport, The
Daily Signal (May 6, 2019), https://www.dailysignal.com/2019/05/06/8th-place-high-school-girls-speak-out-on-
getting-beat-by-biological-boys/, last visited February 11, 2020.

                                                       35
         Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 36 of 51




         121.   In these sports, the basic facts of physiology after puberty reviewed above, along

with the on-average greater height, weight, and body mass index of males as compared to

females, mean that on average, collision with males, or with balls hit or thrown at higher velocity

by generally stronger males, create a higher risk of injury for girls and women than they would

experience playing against only females.

         122.   Studies show that girls and women already suffer a higher rate of concussions

than do boys and men when playing the same sports, and that girls suffer longer-lasting negative

effects from concussions than do boys. On information and belief, all Defendants are aware of

this well-established medical science. On information and belief, already, significant numbers of

girls are excluded from participating in athletics in Connecticut each season because they suffer

or have suffered a concussion. By exposing girls to yet greater risk of concussion and other

injury by permitting males to compete in girls’ sports that involve body-to-body or ball-against-

body collision, the CIAC Policy fails to appropriately accommodate the physiological

capabilities and abilities of girls, and fails to provide equal athletic opportunities for girls.

         123.   On information and belief, CIAC has in fact permitted males to compete in CIAC-

sponsored competition in girls’ sports in addition to track and field. According to a CIAC

executive, the Policy “has been applied to teams on several occasions.”

    D.      Defendants Are on Notice of Their Violations of Title IX and Have Refused to
            Take Corrective Action.

         124.   The CIAC and its member schools, including Defendant Schools, have been

informed of the ways in which the Policy violates Title IX, and have been informed in detail

about the actual impact that the Policy has had and is having on the quantity and quality of

competitive opportunities for girls since well before June 18, 2019, on which date Plaintiffs filed




                                                   36
      Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 37 of 51




a complaint concerning the Policy with the U.S. Department of Education Office for Civil Rights

(OCR), and publicly posted that complaint online (the “OCR Complaint”).

       125.    The OCR Complaint disclosed all facts concerning the impact of the Policy on

female athletes in Connecticut that are gathered in this Complaint through the conclusion of the

Spring 2019 Outdoor Season.

       126.    Since receiving the OCR Complaint, Defendants have taken no steps to change

the Policy, to correct official records and publicity materials to give accurate credit to girls who

would have been recognized as victors but for Defendants’ violations of Title IX, or to cease and

correct their violations of Title IX in any way whatsoever.

       127.    In fact, long before filing the OCR Complaint, parents of Plaintiffs had repeatedly

warned senior officials of CIAC and of Defendant Schools that the Policy was denying girls

equal competitive opportunities and public recognition in track and field. For example, on

February 21, 2018, Christina Mitchell, mother of Plaintiff Chelsea Mitchell, sent a letter to the

Executive Director of CIAC explaining in detail how the Policy deprives girls of fair and equal

opportunities for competition.

       128.    After that time, Mrs. Mitchell and Bianca Stanescu, mother of Plaintiff Selina

Soule, met and requested to meet repeatedly with responsible officials of CIAC and Defendant

Schools to discuss their concerns about unfairness to girls, and to request that the Policy be

changed.

       129.    In response to these warnings and complaints from parents concerning the effect

of the Policy on girls, Defendants took no steps whatsoever to change the Policy, to correct

official records and publicity materials to give accurate credit to girls who would have been




                                                 37
      Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 38 of 51




recognized as victors but for Defendants’ violations of Title IX, or to cease and correct their

violations of Title IX in any way whatsoever.

       130.    Instead, when in March 2019—a year after her first letter—Mrs. Mitchell sent a

third detailed letter on the same topic to the Mr. Glenn Lungarini, then Executive Director of

CIAC, Mr. Lungarini informed her that CIAC would no longer accept any communications from

her, effectively retaliating against her for her prior complaints of discrimination against girls by

imposing a gag order and denying her right to complain of sex-based discrimination against her

daughter and other girls in Connecticut schools.

       131.    On information and belief, by no later than on or about October 4, 2019, the OCR

informed all Defendants that OCR found the allegations of the OCR Complaint sufficiently

serious that OCR had initiated a formal investigation of those allegations against all Defendants.

       132.    Since receiving notice that the OCR had initiated a formal investigation of

Defendants’ alleged violations of Title IX, Defendants have taken no steps whatsoever to change

the Policy, to correct official records and publicity materials to give accurate credit to girls who

would have been recognized as victors but for Defendants’ violations of Title IX, or to cease and

correct their violations of Title IX in any way whatsoever.


               V.      PLAINTIFFS ARE ENTITLED TO INJUNCTIVE RELIEF

       133.    All four Plaintiffs intend to compete in the Spring 2020 track and field season.

While that season has been seriously disrupted by school closures resulting from the COVID-19

virus, the CIAC has recently announced that “CIAC will explore every possibility for providing

student-athletes with a spring [2020] sports experience,” and “will make every effort to provide

student-athletes experiences that bring closure to their high school sports careers,” “includ[ing]

consideration of activities beyond graduation and into July.”


                                                 38
      Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 39 of 51




          134.   If genetically and physiologically male athletes are permitted to compete in girls’

track and field competitions governed by the CIAC Policy in the Spring 2020 season, then

Plaintiffs will likely lose victory, recognition, and advancement opportunities in the spring

season.

          135.   Plaintiff Chelsea Mitchell intends to compete in the CIAC Outdoor Class S

Championships currently scheduled for June 3, 2020, in the 100m and 200m events. CIAC has

established 2020 Class S qualifying standards at 13.74s for the 100m, and 28.94s for the 200m.

Based on Chelsea’s performance in the 2019 Outdoor track season, in which she achieved a time

of 11.67s in the 100m and 24.79s in the 200m, Chelsea expects to qualify for the CIAC 2020

Outdoor Class S Championship.

          136.   Chelsea has a chance of being the fastest girl in the CIAC Class S Championship

in the 100m and 200m for the 2020 Spring season.

          137.   Plaintiff Ashley Nicoletti also intends to compete in the CIAC Outdoor Class S

Track Championship in the 100m and 200m. Based on Ashley’s performance in the 2019

Outdoor track season, in which she achieved a time of 13.01s in the 100m and 26.78s in the

200m, Ashley expects to qualify for any Outdoor 2020 Class S Championship.

          138.   But T.M. is also expected to meet the 2020 Outdoor Class S Championship

qualifying standards for the girls’ 100m and 200m races. In the 2019 Outdoor season, T.M.

achieved an 11.64s in the 100m, and 24.18s in the 200m. In fact, T.M. took first place in the

girls’ 100m and 200m in the 2019 CIAC Outdoor Class S Championship.

          139.   T.M. has repeatedly achieved times faster than the elite girls’ times in Connecticut

in the 100m and 200m. T.M. has never lost a girls’ CIAC outdoor 100m or 200m final.




                                                  39
      Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 40 of 51




       140.    If T.M. is permitted to compete in the girls’ 100m and 200m events, it is likely

that T.M. will deprive Chelsea and Ashley of a victory position that each girl has earned in the

CIAC Class S Championship.

       141.    Andraya Yearwood is also expected to meet the 2020 Outdoor Class S

Championship qualifying standards. During the 2019 Outdoor season, Andraya achieved 12.20s

in the 100m and 25.94s in the 200m.

       142.    If Andraya is permitted to compete in the girls’ 100m and 200m event, it is likely

that Andraya will deprive Chelsea and Ashley of a victory position that each girl has earned in

the Class S Championship.

       143.    Plaintiffs Selina Soule and Alanna Smith intend to compete in the 2020 Outdoor

CIAC Class LL Championship, and based on their 2019 Outdoor track performance, both girls

expect to meet the event qualifying standards: 13.54s in the 100m, and 28.24s in the 200m.

Selina achieved a 12.46s in the 100m and 26.30 in the 200m during the 2019 Outdoor season.

Alanna achieved 12.04s in the 100m and 24.98s in the 200m during the 2019 Outdoor season.

       144.    The top five finishers in each class championship will advance to the CIAC State

Open Championships currently scheduled for June 8, 2020.

       145.    Chelsea has a chance of being the fastest girl in the State Open in the 100m and

200m for the 2020 Outdoor season and securing a spot to advance to New England Regional

Championships.

       146.    Selina, Alanna, and Ashley have a chance of competing for a top spot in the State

Open in the 100m and 200m for the 2020 Outdoor track season and competing for a top spot to

advance to New England Regional Championships.




                                                40
      Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 41 of 51




       147.    But if T.M. and Andraya Yearwood are permitted to compete in the girl’s 100m

or 200m event, it is likely that one or both of these athletes with male physiology will deprive

each of the Plaintiffs of a victory position she has earned at the State Open Championship.

       148.    As Chelsea and Selina are seniors, the Spring 2020 track season is their final

opportunity to compete in high school track and field events, to improve their scores, to win

championships, to receive public recognition of their achievements, and to experience the thrill

of victory.

       149.    Plaintiff Alanna Smith is a sophomore and expects to compete in CIAC track and

field competitions next year and throughout her high school years. Specifically, Alanna plans to

compete in track and field events in both the winter and spring seasons of 2021. As noted in

paragraph 102 above, Alanna has already been pushed down from an earned second place

victory in a 2019 State Championship when T.M. took first place.

       150.    Plaintiff Ashley Nicoletti is a sophomore and expects to compete in CIAC track

and field competitions next year and throughout her high school years. Specifically, Ashley plans

to compete in track and field events in both the winter and spring seasons of 2021. As noted in

paragraph 100 above, Ashley has already been excluded from participation in elite competition

when participation by two genetically and physiologically male athletes denied Ashley the

opportunity to advance to compete for a spot at the State Open Championships.

       151.    Plaintiffs do not know which or how many biological males will wish to compete

in CIAC girls’ track and field events in the Spring 2020 season, or the coming 2020-2021

academic year. In fact, the CIAC Policy denies them the ability to know that until the season

starts, as illustrated by the fact that T.M. competed in the boys’ events in the Winter 2018 indoor




                                                41
      Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 42 of 51




season and just weeks later started competing in the girl’s events in the Spring 2018 outdoor

season, with no prior notice to other athletes or their parents.

        152.    Each track season lasts only a few weeks. If Alanna and Ashley wait until the start

of the next season to seek injunctive relief, the season will be over before there can be any

realistic hope of legal redress.

        153.    Because of the multiple different negative impacts on girls detailed in this

Complaint, Plaintiffs are entitled to injunctive relief prohibiting all Defendants from permitting

boys to participate in girls’ track and field competitions.

        154.    Failure to grant the requested relief will cause irreparable harm to Plaintiffs by

continuing to deny them the experience of fair competition that reflects the athletic capabilities

of female athletes, as well as the experience of victory and the recognition that can come from

victory. Each meet, once over, cannot be redone. Each opportunity lost for participation in an

elite meet cannot be recovered. There is no adequate remedy at law for this harm.

        155.    The continuing, irreparable harm caused by Defendants’ failure to provide equal

competitive opportunities for girls in track and field far outweighs any cognizable harm that

granting the injunction might cause Defendants, because the requested injunctive relief is already

mandated by federal law.

        156.    CIAC publicly posts results of past State Championship meets on their website

going back at least three years, and on information and belief maintains those records in publicly

accessible archives in perpetuity. In addition, schools including at least Defendant School Canton

publicly post lists of championships won by their students, going back many years. As a result of

competition by male athletes in girls’ events in violation of Title IX, female athletes including




                                                  42
      Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 43 of 51




Plaintiffs have been denied accurate public recognition of their athletic achievements and

victories in these postings.

       157.    Plaintiffs are entitled to injunctive relief requiring all Defendants to correct all

league or school records, public or private, to accurately reflect the achievements of these girls

only in competition against other girls.

       158.    Failure to grant this requested relief will cause irreparable harm to Plaintiffs by

continuing to deprive them of public recognition for their hard-earned athletic accomplishments.

There is no adequate remedy at law for this harm.

       159.    The continuing, irreparable harm caused by Defendants’ posting of inaccurate

records resulting from the unlawful CIAC Policy outweighs any cognizable harm that granting

the harm might cause Defendants, because the requested injunctive relief is already mandated by

federal law.

                                       COUNT I: TITLE IX

           Sex Discrimination by Failing to Provide Effective Accommodation for the
                                Interests and Abilities of Girls

       160.    Plaintiffs reallege and incorporate by reference all of the foregoing paragraphs of

this Complaint.

       161.    All Defendants are subject to the obligations of Title IX.

       162.    Defendants have chosen to provide athletic opportunities in track and field

separated by sex.

       163.    As a result, Defendants have an obligation to provide competitive opportunities

for females that accommodate the physical abilities of girls in a manner that ensures that female

athletes face competitive opportunities “which equally reflect their abilities” and which provide




                                                 43
      Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 44 of 51




“equal opportunity in . . . levels of competition” as compared to the competitive opportunities

enjoyed by boys.

       164.    As a result of profound physiological differences between the sexes after puberty,

the athletic abilities of girls relevant to track and field competitions are not equal to those of

comparably fit and trained boys.

       165.    As a result of this inescapable difference, by permitting students who were born

male and possess the athletic advantages bestowed by male bodies to compete in girls’ track and

field events, all Defendants have violated their duty to provide competitive opportunities for

female athletes that accommodate their abilities and provide equal opportunities in levels of

competition, as illustrated by the fact that in events where students born male have actually been

permitted in elite post-season competitions, students born male have been awarded far more first

place victories and recognitions than girls, and far more opportunities to advance to state finals.

       166.    All Plaintiffs are harmed by Defendants’ failure to provide competitive

opportunities that fairly and effectively accommodate the athletic abilities of girls. All Plaintiffs

have been harmed by Defendant CIAC’s imposition and administration of its policy. All

Plaintiffs have been harmed by Defendant Bloomfield’s conduct in applying and facilitating the

CIAC policy. Plaintiffs Selena Soule, Chelsea Mitchell, and Ashley Nicoletti have been harmed

by Defendant Cromwell’s conduct in applying and facilitating the CIAC policy. Plaintiff Selena

Soule has been harmed by Defendant Glastonbury’s conduct in applying and facilitating the

CIAC policy. Plaintiff Chelsea Mitchell has been harmed by Defendant Canton’s conduct in

applying and facilitating the CIAC policy. Plaintiff Alanna Smith has been harmed by Defendant

Danbury’s conduct in applying and facilitating the CIAC policy.




                                                  44
        Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 45 of 51




        167.     Such harm includes loss of the experience of fair competition; loss of victories

and the public recognition associated with victories; loss of opportunities to advance to higher-

level competitions; loss of visibility to college recruiters; emotional distress, pain, anxiety, and

other damages to be proven at trial.

        168.     Accordingly, Plaintiffs are entitled to the relief requested herein.

                                         COUNT II: Title IX

               Sex Discrimination by Failing to Provide Equal Treatment, Benefits and
                                      Opportunities for Girls

        169.     Plaintiffs reallege and incorporate by reference all of the foregoing paragraphs of

this Complaint.

        170.     All Defendants are subject to the obligations of Title IX.

        171.     Defendants have chosen to provide athletic opportunities in track and field

separated by sex.

        172.     As a result, all Defendants have an obligation to ensure that female athletes

receive equivalent treatment, benefits and opportunities in athletic competition as compared to

boys.

        173.     Equivalent treatment and opportunities require equal opportunities to engage in

post-season competition, and more broadly the right to be free of any policies which are

“discriminatory in language or effect” or have the effect of denying “equality of athletic

opportunity.”

        174.     As detailed herein, the CIAC Policy deprives female athletes, including Plaintiffs

Chelsea Mitchell, Selina Soule, Alanna Smith, and Ashley Nicoletti, of equal opportunities to

engage in post-season competition, is discriminatory in effect, and denies girls equality in

athletic opportunities, including equal opportunities to achieve and be recognized for victory.


                                                   45
      Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 46 of 51




        175.    By providing track and field competitive opportunities for girls subject to the

CIAC policy that permits males to participate in girls’ events and be recognized as winners of

girls’ events, all Defendants have violated their obligation under Title IX to provide equal

treatment, benefits and opportunities in athletic competition to girls.

        176.    All Plaintiffs are harmed by Defendants’ failure to provide competitive

opportunities that fairly and effectively accommodate the athletic abilities of female athletes. All

Plaintiffs have been harmed by Defendant CIAC’s imposition and administration of its policy.

All Plaintiffs have been harmed by Defendant Bloomfield’s conduct in applying and facilitating

the CIAC policy. Plaintiffs Selena Soule, Chelsea Mitchell, and Ashley Nicoletti have been

harmed by Defendant Cromwell’s conduct in applying and facilitating the CIAC policy. Plaintiff

Selena Soule has been harmed by Defendant Glastonbury’s conduct in applying and facilitating

the CIAC policy. Plaintiff Chelsea Mitchell has been harmed by Defendant Canton’s conduct in

applying and facilitating the CIAC policy. Plaintiff Alanna Smith has been harmed by Defendant

Danbury’s conduct in applying and facilitating the CIAC policy.

        177.    Such harm includes loss of the experience of fair competition; loss of victories

and the public recognition associated with victories; loss of opportunities to advance to higher-

level competitions; loss of visibility to college recruiters; emotional distress, pain, anxiety, and

other damages to be proven at trial.

        178.    Accordingly, Plaintiffs are entitled to the relief requested herein.

                                       PRAYER FOR RELIEF
Plaintiffs respectfully request that this Court enter judgment against Defendants and grant

Plaintiffs the following relief:


        (A)     A declaration that Defendants have violated Title IX by failing to provide
                competitive opportunities that effectively accommodate the abilities of girls;


                                                  46
      Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 47 of 51




       (B)     A declaration that Defendants have violated Title IX by failing to provide equal
               treatment, benefits, and opportunities for girls in athletic competition;

       (C)     An injunction prohibiting all Defendants, in interscholastic athletic competitions
               sponsored, organized, or participated in by the Defendants or any of them, from
               permitting males from participating in events that are designated for girls, women,
               or females;

       (D)     An injunction requiring all Defendants to correct any and all records, public or
               non-public, to remove male athletes from any record or recognition purporting to
               record times, victories, or qualifications for elite competitions designated for girls
               or women, and conversely to correctly give credit and/or titles to female athletes
               who would have received such credit and/or titles but for the participation of
               athletes born male and with male bodies in such competitions;

       (E)     An injunction requiring all Defendants to correct any and all records, public or
               non-public, to remove times achieved by athletes born male and with male bodies
               from any records purporting to record times achieved by girls or women;

       (F)     An award of nominal and compensatory damages and other monetary relief as
               permitted by law;

       (G)     An award of Plaintiffs’ reasonable attorneys’ fees and expenses, as authorized by
               42 U.S.C. § 1988;

       (H)     Such other and further relief as the Court deems appropriate.

With respect to provisions (A) through (F) of the foregoing Prayer for Relief:

       (1)     Plaintiff Selina Soule seeks declaratory relief, injunctive relief to correct records,

       and nominal and compensatory damages against Defendants CIAC and the Bloomfield,

       Cromwell, and Glastonbury Boards of Education.

       (2)     Plaintiff Chelsea Mitchell seeks declaratory relief, injunctive relief to correct

       records, and nominal and compensatory damages against Defendants CIAC and the

       Bloomfield, Cromwell, and Canton Boards of Education.

       (3)     Plaintiff Alanna Smith seeks declaratory relief, injunctive relief to correct records,

       and nominal and compensatory damages against Defendants CIAC and the Bloomfield

       and Danbury Boards of Education.



                                                 47
      Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 48 of 51




       (4)    Plaintiff Ashley Nicoletti seeks declaratory relief, injunctive relief to correct

       records, and nominal and compensatory damages against Defendants CIAC and the

       Bloomfield and Cromwell Boards of Education.

       (5)    Plaintiffs Smith and Nicoletti further seek the injunctive relief in section (C) of

       the Prayer for Relief against all Defendants, to enjoin operation of Defendants’ policy

       and practice of permitting biological male athletes to compete against females in CIAC

       indoor and outdoor track events.



Respectfully submitted this ___ day of August, 2020.

                                             By: s/ Roger G. Brooks

                                             Roger G. Brooks
                                             CT Fed. Bar No. PHV10498
                                             Jeffrey A. Shafer
                                             CT Fed. Bar No. PHV10495
                                             Alliance Defending Freedom
                                             15100 N. 90th Street
                                             Scottsdale, Arizona 85260
                                             Telephone: (480) 444-0020
                                             Fax: (480) 444-0028
                                             Email: rbrooks@ADFlegal.org
                                             Email: jshafer@ADFlegal.org

                                             Kristen K. Waggoner
                                             CT Fed. Bar No. PHV10500
                                             Christiana M. Holcomb
                                             CT Fed. Bar No. PHV10493
                                             Alliance Defending Freedom
                                             Parker Douglas
                                             CT Fed. Bar No. PHV10761
                                             440 First St. NW, Suite 600
                                             Washington, D.C. 20001
                                             Telephone: (202) 393-8690
                                             Fax: (202) 347-3622
                                             Email: kwaggoner@ADFlegal.org
                                             Email: cholcomb@ADFlegal.org
                                             Email: pdouglas@ADFlegal.org


                                                48
Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 49 of 51




                              Howard M. Wood III
                              CT Bar No. 68780, CT Fed. Bar No. 08758
                              James H. Howard
                              CT Bar No 309198, CT Fed. Bar No 07418
                              Fiorentino, Howard & Petrone, P.C.
                              773 Main Street
                              Manchester, CT 06040
                              Telephone: (860) 643-1136
                              Fax: (860) 643-5773
                              Email: howard.wood@pfwlaw.com
                              Email: james.howard@pfwlaw.com

                              Attorneys for Plaintiffs




                                49
      Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 50 of 51




                               VERIFICATION OF COMPLAINT


I declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that I have read the foregoing
Amended Verified Complaint, and the factual allegations thereof, and that to the best of my
knowledge the facts alleged therein are true and correct.


Executed this ___ day of _______________.


                                                     _______________________________
                                                     Christina Mitchell, Plaintiff




                                                50
      Case 3:20-cv-00201-RNC Document 138-2 Filed 08/07/20 Page 51 of 51




                                   CERTIFICATE OF SERVICE


I hereby certify that on August ___, 2020, a copy of the foregoing Amended Complaint was filed
electronically with the Clerk of Court. Service on all parties will be accomplished by operation
of the court’s electronic filing system.


                                                             s/ Roger G. Brooks
                                                            Attorney for Plaintiffs




                                                51
